Appeal from a judgment of the Supreme Court at Special Term (Viscardi, J.), entered January 21, 1982 in Clinton County, which dismissed a writ of habeas corpus, after a hearing. Since petitioner has an appeal from his criminal conviction pending before the Appellate Division, Second Department, and has not demonstrated any reasons of practicality and necessity requiring departure from traditional orderly proceedings, Special Term properly dismissed the writ of habeas corpus in this case (People ex rel. Keitt v McMann, 18 NY2d 257; People ex rel. Gist v LeFevre, 88 AD2d 731). Judgment affirmed, without costs. Mahoney, P. J., Sweeney, Yesawich, Jr., Weiss and Levine, JJ., concur.